                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:10-CR-46-B0-1
                                No. 4:18-CV-160-BO

MOYA V ANTI ON MOORE,                         )
    Petitioner,                               )
                                              )                      ORDER
       v.                                     )
                                              )
UNITED STATES OF AMERICA,                     )
     Respondent.                              )



       This cause comes before the Court on petitioner's pro se motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. [DE 193]. Respondent has moved to dismiss the

Section 2255 petition. [DE 198]. These matter is ripe for disposition. For the reasons discussed

below, respondent's motion to dismiss [DE 198] is GRANTED and petitioner's Section 2255

motion [DE 193] is DISMISSED.

                                        BACKGROUND

       In February 2011, petitioner pleaded guilty, pursuant to a written plea agreement, to

conspiracy to distribute and possess with intent to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base (crack) in violation of 21 U.S.C. § 846. [DE 56]. In October

2011, the Court sentenced petitioner to a 235-month term of imprisonment, five years of

supervised release, and a $100 special assessment. [DE 87, 88]. Petitioner appealed and in August

2012 the Fourth Circuit dismissed his appeal. [DE 122].

       In November 2013, petitioner filed a motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255. [DE 134]. In February 2014, the Court dismissed petitioner's first Section

2255 motion. [DE 143]. In August 2014, the Fourth Circuit dismissed petitioner's appeal of the
dismissal. [DE 150].

       In September 2018, petitioner filed the instant motion to vacate under 28 U.S.C. § 2255.
            I

Petitioner argues that his due process rights were violated because the Court adopted an inaccurate

base offense level and criminal history level in calculating his advisory guideline sentence. [DE

193, p. 4]. In response, the government moved to dismiss under Federal Rule of Civil Procedure

12(b)(l), arguing that the motion is an unauthorized second or successive Section 2255 motion.

[DE 198].

                                          DISCUSSION

       The government argues that petitioner's Section 2255 petition must be dismissed because

it is an unauthorized successive petition. [DE 243, p. 2]. Federal habeas petitioners are generally

permitted only one Section 2255 motion. 28 U.S.C. § 2255(h). As such, under Federal Rule of

Civil Procedure 12(b)(l), federal courts lack subject-matter jurisdiction to hear successive

petitions. United States v. Winestock, 340 F.3d 200, 204-05 (4th Cir. 2003); see also In re

Goddard, 170 F.3d 435, 436 (4th Cir. 1999). There are, however, some exceptions. If the first

petition was not decided ~on the merits, for example, the second petition is not improperly

successive. Slack v. McDaniel, 529 U.S. 473, 485-86 (2000). Or ifthe second petition is based on

the intervening vacatur of a conviction used to enhance the petitioner's sentence, it is not

improperly successive. United States v. Hairston, 754 F.3d 258, 262 (4th Cir. 2014).

       Petitioner has not shown that any of the exceptions to 28 U.S.C. § 2255(h) are applicable

to his petition. Petitioner's only claim is that his advisory guideline range was improperly

calculated because the Court relied on an inaccurate base offense level. This does not fit within

any exception. In fact, the Fourth Circuit has previously held that petitioners may not challenge

their advisory guideline sentences on collateral review. See United States v. Foote, 784 F.3d 931



                                                 2
(4th Cir. 2015). Thus, petitioner's Section 2255 motion is an unauthorized second or successive

petition and, as such, the Court does not have jurisdiction to consider it. The motion must be

dismissed.

                              CERTIFICATE OF APPEALABILITY

       A certificate of appealability shall not issue absent "a substantial showing.of the denial of

a c_onstitutional right." 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating

that reasonable jurists would find that an assessment of the constitutional claims is debatable and

that any dispositive procedural ruling dismissing such claims is likewise debatable. Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this Court's dismissal

of petitioner's§ 2255 motion debatable, a certificate of appealability is DENIED.

                                           CONCLUSION

       For the above reasons, respondent's motion to dismiss [DE 198] is GRANTED and

petitioner's Section 2255 motion [DE 193] is DISMISSED. A certificate of appealability is

DENIED.



SO ORDERED, this      _a_ day of December, 2018.

                                               ~~tJ¥
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
